Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2020 was filed before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the transaction agent for receiving, recognizing and reporting as claimed in claim claims 1, 8 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Guim Bernat et al. (US 2018/0329650 hereinafter referred to as ‘GB’).

AAPA discloses a method, comprising:
performing the following with a storage sled of a rack mounted computing system:
receiving a request to perform storage operations with one or more storage devices of the storage sled the request specifying an all-or-nothing semantic, and recognizing that all of the storage operations have successfully completed to perform a storage operations [see Fig. 3 and paragraphs 23-28; sled may receive memory access transactions (all-or-nothing) can confirm whether the transaction has successfully completed].

AAPA does not expressly disclose a storage end transaction agent, with the ability of recognizing that all of the storage operations have successfully completed; and, after all of the storage operations have successfully completed, reporting to a CPU side transaction agent that sent the request that all of the storage operations have successfully completed.

GB discloses a system in which nodes are connected via a network. The nodes contain logic that is able to assist software in committing a group of write operations atomically (all-or-nothing) to persistent memory [see paragraph 12 & Fig. 2B; e.g. Node 1 may be a storage node comprising NVM memory]. Further, GB teaches the techniques disclosed may be used in a rack storage system [see paragraph 14]. After all of the commands of a transaction have completed successfully at a node, an acknowledgement is sent back to the requestor to indicate the successful completion of the transaction [see paragraph 59].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of GB in the system of AAPA, so that the sleds of AAPA may properly handle transaction/all-or-nothing requests.

The motivation for doing so would have been to allow fair and flexible bandwidths [see GB, paragraph 12].

Therefore, it would have been obvious to combine GB with AAPA for the benefits listed above, to obtain the invention as specified in claims 1-2, 8-9 and 15-16.

Regarding claim 2, the combination discloses the method of claim 1 wherein the request includes a transaction request [see AAPA, single transaction request may include a plurality of gets/puts].

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of GB and further in view of Fang et al. (US 2020/0341820).

Regarding claim 5, discloses the method of claim 1 as disclosed above.

The combination does not expressly disclose requesting the status of pending transactions.

Fang discloses a clustered computer system, in which a user may request the status of pending batch (transaction) operations [see paragraphs 5-6].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the status checking of Fang in the system of AAPA and GB.

The motivation for doing so would have been to monitor and/or manage system performance, [see Fang, paragraph 18].

Therefore, it would have been obvious to combine Fang with AAPA and GB for the benefits listed above, to obtain the invention as specified in claims 5, 12 and 19.


Claims 12 and 19 recite the same limitations as claim 5 above and are rejected using the same reasoning.
	
	

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of GB and further in view of Red Hat.

The combination discloses the method of claim 1 as discussed above.

The combination does not expressly disclose 6. the method is performed by program code integrated into respective program code of any of: Ceph; Open Stack Swift; Lustre; Hadoop Distributed File System (HDFS); Amazon Web Services (AWS); Amazon Elastic Block Store (EBS); and Apache.

Red Hat discloses Ceph storage solutions for large scale storage [see article].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the Ceph storage of Red Hat as the storage in AAPA and GB.

The motivation for doing so would have been for high performance storage that can easily scale [see article].

Therefore, it would have been obvious to combine Red Hat with AAPA and GB for the benefits listed above, to obtain the invention as specified in claims 6, 13 and 19

Claims 13 and 20 recite the same limitations of claim 7 above and are rejected using the same reasoning.

	
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of GB and further in view of Karp et al. (US 2014/0040898).

Regarding claim 7, AAPA and GB disclose the method of claim 1 as discussed above.

The combination does not expressly disclose re-reporting that the storage operations have completed.

Karp discloses a distributed transaction processing system in which messages are exchanged between nodes. The messages may be resent if they are not successfully received [see paragraph 21].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Karp in the system of AAPA and GB so that the transaction acknowledgement messages of AAPA and GB may be reset between nodes.

The motivation for doing so would have been to attempt to retry the messages in a case of a temporary failure of the communication link [see Karp, paragraph 21].

Therefore, it would have been obvious to combine Karp with AAPA and GB for the benefits listed above, to obtain the invention as specified in claims 7 and 14.

	
	


Allowable Subject Matter
Claims 3-4, 10-11and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose or render obvious a plurality of CPU side instances interested in a transaction that includes storage operations, and adding that information as records in a state table.

	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach various systems and methods for handling transactional memory requests.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137